Citation Nr: 0615010	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-28 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Propriety of a reduction in the evaluation for Hepatitis C 
status post cirrhosis and liver transplant from 100 percent 
to 30 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In its statement of the case the RO also considered the 
issues of entitlement to an initial compensable evaluation 
for thrombocytopenia; and dependents educational assistance 
under 38 U.S.C.A., Chapter 35 (West 2002 & Supp. 2005).  The 
veteran did not submit a substantive appeal with regard to 
these issues and they have not been certified as being on 
appeal.  Since the veteran has not perfected appeals of these 
issues, the Board will not consider them.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran underwent a liver transplant in April 2002, 
and has had weight loss and complaints of fatigue without 
evidence of anorexia, malaise, or episodes of ascites or 
incapacitation.

2.  The rating determination reducing the veteran's 100 
percent evaluation for Hepatitis C status post cirrhosis and 
liver transplant to 30 percent was procedurally and factually 
proper.  



CONCLUSION OF LAW

The reduction in rating to 30 percent for Hepatitis C status 
post cirrhosis and liver transplant is proper and the 
criteria for the restoration of a 100 percent disability 
rating are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.114, Diagnostic Codes 7312, 
7351, 7354 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 2003 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The March 2003 letter told the veteran to report evidence 
supporting the claim, or to submit the evidence itself.  This 
notice served to advise him of the need to submit any 
pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  With regard to the issue of an increased 
evaluation, the Board notes that in Dingess, the Court held 
that once service connection is granted the claim is 
substantiated, any further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Hepatitis C Status Post Cirrhosis and Liver Transplant

The appellant was in receipt of a 100 percent evaluation for 
Hepatitis C status post cirrhosis and liver transplant.  The 
evaluation was reduced to 30 percent.

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

For a liver transplant, a 100 percent evaluation is warranted 
for an indefinite period of time from the date of hospital 
admission for transplant surgery.  The minimum evaluation 
assigned will be 30 percent.  Note:  A rating of 100 percent 
shall be assigned as of the date of hospital admission for 
transplant surgery and shall continue.  One year following 
discharge, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that shall be subject to the provisions 
of Sec. 3.105(e) of this chapter.  38 C.F.R. § 4.114, DC 7351 
(2005).

Nonsymptomatic hepatitis C warrants a 0 percent rating.  A 
compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

Note 1 under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician." 
38 C.F.R. § 4.114, DC 7354 (2005).

For cirrhosis of the liver, symptoms such as weakness, 
anorexia, abdominal pain, and malaise warrant a 10 percent 
rating.  Portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss warrant a 30 percent rating.  A history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive gastritis), but with 
periods of remission between attacks warrants a 70 percent 
rating.  Generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following refractory 
to treatment: ascites, hepatic encephalopathy, hemorrhage 
from varices or portal gastropathy (erosive gastritis) 
warrants a 100 percent rating.  38 C.F.R. § 4.114, DC 7312 
(2005).

In April 2002, the veteran was hospitalized and underwent a 
liver transplant.  

In a February 2003 rating determination, the RO assigned a 40 
percent disability evaluation for Hepatitis C with cirrhosis 
from January 10, 2002, to April 4, 2002, and assigned a 100 
percent disability evaluation from April 4, 2002.  

In a February 2003 memorandum/deferred rating decision, it 
was noted that the veteran had to be scheduled for a VA 
examination to determine the severity of his Hepatitis 
C/liver transplant.  

Records from the Hospital of the University of Pennsylvania 
show follow up for the liver transplant.  In January2003, the 
veteran was "doing very well with excellent graft 
function."  In April 2003, the veteran weighed 185 pounds.  
He appeared well, and said he felt good overall.  He denied 
abdominal pin or nausea.  The abdomen was not tender or 
distended.  

In May 2003, the veteran was afforded a VA examination.  The 
veteran was described as 5 feet 10 inches tall and weighing 
184 pounds.  A dermatology review was normal.

Physical examination revealed normal abdominal contours.    
Hepatosplenoorganomegaly was absent.  The 13 inch right upper 
quadrant scar was well healed without evidence of keloid 
formation or subcutaneous tissue loss.  The scar was not 
deeply adherent to the underlying skin.  There was no 
evidence of splenomegaly.  Bowel sounds were normal in all 
quadrants of the abdomen.  There was no weakness of the arms 
or legs.  

A diagnosis of Hepatitis C, status post cirrhosis, status 
post orthoptic liver transplantation with endocarditis 
involving the aortic and mitral valves was rendered.  The 
examiner noted that the veteran had a low platelet count and 
was being monitored for thrombocytopenia; however, there was 
no recurrent bleeding. 

In July 2003, the RO proposed to reduce the veteran's 
disability from 100 to 30 percent, the minimum rating allowed 
following a liver transplant.  The veteran was notified of 
the proposed reduction and of his right to have a hearing.  

In a September 2003 rating determination, the RO reduced the 
veteran's disability to 30 percent.  The veteran took 
exception to the reduction.

In a November 2003 letter, the veteran's private physician, 
D. Shields, M.D., indicated that the veteran was his patient.  
He reported that the veteran still had chronic Hepatitis C 
and complained of fatigue, difficulty with concentration, 
memory loss, and increased anxiety.  He also noted that the 
veteran had had a myocardial infarction the previous year and 
was on cardiac medication.  He stated that given his multiple 
medical problems, the veteran continued to be disabled and 
unable to work.  

At the time of a December 2003 VA outpatient visit, the 
veteran was noted to be stable with regard to his Hepatitis C 
and liver transplant.  He had no complaints.

At the time of a May 2004 VA examination, the veteran 
reported having fungus infections of the toenails, headaches, 
migraines, chest pain, heart attack, rapid heart beating, 
heart failure, cirrhosis, and hepatitis C.

Physical examination revealed that the veteran weighed 180 
lbs.  He was noted to have weighed 150 at age 18 and to have 
had a maximum weight of 205.  The veteran reported eating two 
meals per day with no special diet.  He also noted eating two 
to three servings per day of fruits or vegetables.  He could 
walk 100 feet on a flat ground and 50 feet with a 15 degree 
angle.  He did not use braces or ambulation aids.  He 
reported sleeping five hours per night with daily daytime 
naps.  He did not have sleep apnea or restless leg syndrome.  
The veteran noted having headaches on the front of his head.  
He also indicated that he had been placed on Zoloft for his 
nervousness.  

On physical examination the veteran was described as thin.  
The veteran was oriented to time and space.  He was right 
hand dominant.  The veteran was noted to weigh 150 lbs and 
was 5 feet 10 inches tall.  He walked slowly and could 
perform heel, toe, and tandem gait.  He was also able to get 
off and on the examination table without difficulty.  

A gastrointestinal examination revealed normal abdominal 
contours.  The veteran was noted to have a 15 inch long scar 
in the upper abdominal area.  The scar was well healed and 
there was no evidence of keloid formation.  There was also no 
tenderness noted on palpation.  The scar was not deeply 
adherent to the underlying tissue.  Hepatosplenoorganomegaly 
was absent.  Bowel sounds were present in all quadrants.  
There was no evidence of cervical, axillary, or inguinal 
lymphadenopathy.  There was also no conjunctival pallor.  

A diagnosis of chronic hepatitis C, hepatocellular carcinoma, 
status post liver transplant was rendered.  The examiner 
noted that the veteran was stable and that he was followed by 
the University of Pennsylvania Transplant Service.  The 
examiner further observed that the veteran's thrombocytopenia 
was presently stable with no evidence of bleeding.  

The veteran has been afforded two VA examinations in 
conjunction with his claim. At the time of each examination, 
there has been no demonstration of daily fatigue, malaise, or 
anorexia, or hepatomegaly.  The record is also absent of 
findings of incapacitating episodes (with symptoms described 
above) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  

The record does show weight loss, but this finding would not 
support a higher evaluation unless there were other symptoms 
not shown in the current record.

Although the November 2003 letter from the veteran's private 
physician reported complaints of fatigue, concentration 
difficulties, memory loss, and increased anxiety, the 
examiner did not report most of the symptoms needed for a 
higher evaluation under DC 7312 or 7354.

There have been no reported episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis).  

Because the overall medical picture from the clinical 
records, medical notes and examinations do not show that the 
veteran meets the criteria for an evaluation in excess of 30 
percent under either DC 7312 or 7354 the Board finds that the 
disability picture for the veteran's Hepatitis C, post liver 
transplant does not more nearly approximate the criteria for 
an evaluation in excess of 30 percent.  Hence, restoration of 
a 100 percent rating or an evaluation in excess of 30 percent 
is not warranted.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran has reportedly not worked since 
1986.  His inferred claim for a total rating has been 
referred to the RO.  Since he is not working there is not 
marked interference with current employment.  He has not 
required hospitalization since the rating reduction.  It has 
not been shown and the veteran's disability has frequent 
periods of hospitalization.

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(c), the 
preponderance of the evidence shows that the reduction in the 
rating from 100 to 30 percent was warranted.  


ORDER

Reduction in the evaluation for Hepatitis C status post 
cirrhosis and liver transplant from 100 percent to 30 percent 
was proper, the claim is denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


